UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7357


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEON J. WEBB,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.    Frederick P. Stamp,
Jr.,   Senior   District  Judge.      (5:04-cr-00012-FPS-JES-1;
5:07-cv-00027-FPS-JES)


Submitted:   February 18, 2010            Decided:   February 24, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Deon J. Webb, Appellant Pro Se. David J. Perri, Assistant United
States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Deon    J.   Webb    seeks       to    appeal      the    district      court’s

order accepting the recommendation of the magistrate judge and

denying    relief   on    his    28    U.S.C.A.       §   2255       (West    Supp.      2009)

motion.    The order is not appealable unless a circuit justice or

judge     issues    a    certificate         of    appealability.              28     U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue     absent    “a   substantial          showing       of    the      denial     of     a

constitutional      right.”           28    U.S.C.       § 2253(c)(2)        (2006).         A

prisoner     satisfies       this          standard       by     demonstrating           that

reasonable    jurists      would       find       that    any    assessment         of     the

constitutional      claims      by    the    district      court      is     debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                  We have

independently reviewed the record and conclude that Webb has not

made the requisite showing.                Accordingly, we deny a certificate

of appealability and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                DISMISSED



                                             2